ON REHEARING

                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6648



FREDERICK GREEN,

                                              Plaintiff - Appellant,

          versus


JONATHAN E. OZMINT, Director of SCDC; GEORGE
HAGAN,   Warden   of  Allendale   Correctional
Institution; LAVERNE COHEN, Associate Warden
of Special Management Unit (SMU); ANN HALLMAN,
Institutional    Grievance   Coordinator    at
Allendale Correctional Institution; SAMUEL
KEARSE, Lieutenant and SMU Supervisor at
Allendale Correctional Institution; OTHER
UNKNOWN AGENCY OFFICIALS,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-04-22074-2)


Submitted:   August 4, 2006             Decided:   September 14, 2006


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.
Frederick Green, Appellant Pro Se. Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Frederick Green seeks to appeal the district court's

order   adopting   the    magistrate     judge's   recommendation,    denying

Green's motion for a temporary restraining order and a preliminary

injunction.     Although we previously dismissed this appeal, see

Green   v.   Ozmint,     No.   05-6648   (4th   Cir.   Nov.   29,   2005),   we

subsequently granted panel rehearing and denied rehearing en banc.

On rehearing, we affirm in part and dismiss in part.

             This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000).            Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                  As

noted in our prior opinion, the district court’s denial of Green’s

request for a temporary restraining order is not appealable, and we

accordingly dismiss the appeal as to this portion of the district

court’s decision.

             On the other hand, the district court’s denial of Green’s

request for a preliminary injunction is immediately appealable. 28

U.S.C. § 1292(a)(1) (2000).         With respect to the portion of the

appeal regarding the district court's denial of Green's motion for

a preliminary injunction, we have reviewed the record and find no

reversible error.        Accordingly, we affirm this portion of the

appeal for the reasons stated by the district court.                 Green v.

Ozmint, No. CA-04-22074-2 (D.S.C. Mar. 16, 2005).


                                    - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                              AFFIRMED IN PART; DISMISSED IN PART




                              - 4 -